Citation Nr: 0904111	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD), prior 
to November 1, 2005.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD,  since November 1, 2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to May 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  

In a December 2005 decision, the RO granted service 
connection and assigned a 30 percent initial rating for PTSD, 
effective May 9, 2005.  The Veteran filed a notice of 
disagreement (NOD) in May 2006, and the RO issued a statement 
of the case (SOC) in May 2007.  In conjunction with the SOC, 
the RO issued a decision of the same date, by which the RO 
assigned staged rating for PTSD, with a 70 percent initial 
rating assigned  from May 9, 2005, and a 50 percent  rating 
assigned  from November 1, 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007.

In the May 2006 NOD, the Veteran claimed entitlement to a 
TDIU.  In a December 2007 decision, the RO denied that claim.  
The Veteran filed a notice of disagreement (NOD) in January 
2008, and the RO issued a statement of the case (SOC) in 
November 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2008.

As the PTSD claims on appeal involve a request for higher 
rating following the grant of service connection, the Board 
has characterized the initial rating claim  in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

Moreover, while the RO has granted a higher initial rating of 
70 percent prior to November 1, 2005, and a  rating of 50 
percent from November 1, 2005, inasmuch as higher ratings for 
PTSD are available before and after this date, and a  veteran 
is presumed to seek the maximum available benefit for a 
disability, the Board has characterized the PTSD claim as 
encompassing the first two matters set forth on the title 
page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to November 1, 2005, the veteran's PTSD was 
manifested severe memory impairment and behavior considerably 
influenced by delusions or hallucinations, as well as 
frequent nightmares and panic attacks, and sudden episodes of 
inexplicable anger, sadness, and fear; the veteran's 
physician assessed total occupational impairment, and 
assigned a Global Assessment of Functioning (GAF) score of 
30. 

3.  With  treatment, since November 1, 2005, the veteran's 
PTSD has been manifested by panic attacks more than once per 
week, mild impairment of short-term memory, and occasional 
auditory hallucinations, but appropriate thought process, 
behavior, appearance and hygiene, and normal judgment, 
abstract thinking, speech and communication, without  
suicidal or homicidal ideation; collectively, these findings 
are indicative of occupational and social impairment with no 
more than reduced reliability and productivity. 

4.  Since November 1, 2005, the veteran's service-connected 
PTSD has not been shown to  preclude substantially gainful 
employment.  




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 100 percent rating for 
PTSD, prior to November 1, 2005, are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.130, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a  rating in excess of 50 percent for 
PTSD, since November 1, 2005, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).

3.  Since November 1, 2005, the criteria for a TDIU have not 
been  met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

This appeal involves claims for increase (to include the 
claim for a TDIU).  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the favorable disposition of the claim for an initial 
rating for PTSD in excess of 70 percent prior to November 1, 
2005, the Board finds that all notification and development 
actions needed to fairly adjudicate this claim  have been 
accomplished. 

As regards the claim for higher rating for PTSD since 
November 1, 2005, in a July 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD (the claim at that time), as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The December 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2005 
letter.  

After the grant of service connection for PTSD, a December 
2006 letter provided the veteran with information pertaining 
to VA's  assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the December 2006 letter, and opportunity for the 
veteran to respond, the May 2007 SOC reflects readjudication 
of the claim.  Hence, the veteran is not shown to be 
prejudiced by the timing of this  latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

With respect to the TDIU claim, in an April 2007 pre-rating 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for TDIU, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The December 2007 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the April 2007 letter.  Hence, the 
April 2007 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  d.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a November 2005 
QTC examination.  The veteran's Social Security 
Administration (SSA) disability determination has been 
obtained, as well as the medical records used by SSA in that 
determination.  Also of record and considered in connection 
with the appeal are various statements provided  by the 
veteran and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Higher  Ratings for PTSD

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO assigned the initial 70 percent rating and subsequent 
50 percent rating for the veteran's PTSD pursuant to  
Diagnostic Code 9411. However, The actual criteria for 
evaluating psychiatric impairment other than eating disorders 
is set forth in a General Rating Formula.  See 38 C.F.R. § 
4.130 (2008).

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that, prior to November 1, 2005, a 100 percent 
disability rating for PTSD is warranted.  However, at no time 
since the November 1, 2005 has the evidence supported a  
rating for PTSD higher than 50 percent.. 

1.  Prior to November 1, 2005

The primary evidence reflecting the veteran's condition 
during this period consists of a private psychiatric 
examination from Edwin W. Hoeper, M.D., dated in July 2005.  

Pertinent to the criteria for a 100 percent rating, Dr. 
Hoeper found that the veteran experienced hallucinations.  It 
was noted that he would hear cars drive up at his residence 
two to five times per week, and would hear noises in the 
house once per week.  He also would see shadows moving out of 
the corners of his eyes once per week.  All of these 
hallucinations and illusions would occur when no one or 
nothing was there.  .  

In addition, Dr. Hoeper found that the veteran's recent 
memory was severely impaired, so much so that he could not 
remember what he read and would get lost when traveling.  
Moreover, he noted episodes where the veteran would be 
overcome with anger, sadness, and fear, without the knowledge 
of why.  In  Dr. Hoeper's view, this was indicative of 
dysfunction of the prefrontal cortex.  

The veteran experienced nightmares during this period, at 
least two to four times per week, waking in a panic and 
sweats, lasting from one to two minutes.  He experienced 
flashbacks two to three times per week, and experienced panic 
attacks many times per day, lasting at least five to ten 
minutes. 

Dr. Hoeper assigned a GAF score of 30, which is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas

The Board acknowledges that Dr. Hoeper found the Veteran to 
be only moderately compromised in his ability to sustain 
social relationships.  However, he was found to be "unable 
to sustain work relationships," and was considered 
"permanently and totally disabled and unemployable."

In the veteran's case, during the period prior to November 1, 
2005, not all of the criteria for the 100 percent level were 
met.  However, symptoms noted in the rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Therefore, the fact that the veteran does not experience each 
of the symptoms enumerated for the 100 percent level is not 
dispositive.  

Significantly, moreover, as noted above, the 100 percent 
rating is assignable for total and occupational impairment, 
due to demonstrated symptoms.  While here, Dr. Hoeper 
assessed only moderate social impairment, his finding of 
total occupational impairment, at least, is consistent with 
his assigned GAF score of 30.

In view of all the foregoing, the Board resolves all 
reasonable doubt in the Veteran's favor, and concludes that 
the Veteran's overall disability picture prior to November 1, 
2005 more nearly approximated the criteria for the 100 
percent level, than it did the 70 percent level.  

Under these circumstances, the Board concludes that the 
criteria for a 100 percent rating for PTSD, for the period 
prior to November 1, 2005, are met.

2.  Since November 1, 2005

The primary evidence reflecting the Veteran's condition 
during this period consists of a QTC examination dated in 
November 2005, as well as private treatment records from Dr. 
Hoeper.  

The report of a QTC psychiatric examination in November 2005 
indicates that the Veteran had good response to a recent 
change in medications.  It was noted that, over the previous 
year, the Veteran had received psychotherapy 6 times, and his 
response had been good.  Moreover, he had not been admitted 
to a hospital for psychiatric reasons; and, he had not 
required any emergency room visits for his psychiatric 
disability.  He reported being involved in some church 
activities.

On mental status evaluation, in contrast to the  prior 
finding of serious memory impairment, the Veteran was found 
to be a reliable historian.  Memory was found to be impaired, 
but the degree was mild-such as forgetting names, directions, 
recent events.  Most significant in the Board's view, the 
November 2005 examiner found no delusions or hallucinations 
to be present.  Also significant, a GAF score of 50 was 
assigned in November 2005, reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Clearly, by the time of the November 2005 
examination, the Veteran's disability picture had improved 
such that a 100 percent disability rating was no longer 
warranted.  

In so finding, the Board additionally notes that specific 
symptomatology enumerated in the rating schedule as 
consistent with a 100 percent rating was not present after 
November 1, 2005.  In addition to delusions and 
hallucinations discussed above, the Veteran did not display 
such symptomatology as gross impairment in thought processes 
or communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Indeed, the November 2005 examiner noted that 
thought processes were appropriate; judgment and abstract 
thinking were normal; speech and communication were normal; 
behavior was appropriate; the Veteran was neither suicidal 
nor homicidal; appearance and hygiene were appropriate; and 
orientation was normal.  

The Board has also considered the criteria for a 70 percent 
rating, set out in detail above, but finds that they are not 
met, and are not more nearly approximated than those for the 
50 percent level.  In so finding, the Board relies again on 
the findings of the November 2005 examiner.  His report 
reflects that there was no suicidal ideation; speech was 
normal; panic attacks were absent; mood and affect were 
normal; behavior was appropriate; the Veteran was not 
homicidal, and appeared to pose no threat of persistent 
danger or injury to himself or others; orientation was 
normal; and hygiene was appropriate.  The Veteran was found 
to be able to establish and maintain effective work and 
social relationships.

While the November 2005 examiner found that obsessional 
rituals were present, in the form of checking, there was no 
indication that such rituals interfere with routine 
activities.  Indeed, the examiner specifically found that, 
"[m]entally, he does not have difficulty performing 
activities of daily living."  While serious occupational 
impairment is clearly present, in light of the finding that 
the Veteran was able to establish and maintain effective work 
and social relationships, it does not appear that such 
impairment is present beyond the degree contemplated for the 
50 percent level.  

Ongoing treatment reports from Dr. Hoeper were also reviewed.  
They indicate a steady climb in GAF scores from a 40, in July 
2005, to 60 in June 2006.  After that, the Veteran's score 
was never lower than 50.  This is consistent with the Board's 
determination that the Veteran's overall disability picture 
improved significantly during this period.  Moreover, during 
the period after November 1, 2005, hallucinations, such as 
hearing a car drive up, were occurring only once or twice a 
week or less.  Panic attacks were generally in the range of 
2-4 per month.  This is clearly more consistent with "panic 
attacks more than once per week" as contemplated for a 50 
percent rating, than it is with "near- continuous panic" as 
contemplated for a 70 percent rating.  

While sleep disturbance was present during the period since 
November 1, 2005, and appears to represent a substantial 
portion of the Veteran's overall PTSD symptomatology, the 
presence of sleep impairment is not probative evidence of 
entitlement to either a 70 percent or 100 percent rating.  
"Chronic sleep impairment" is in fact a criterion for the 
30 percent level.  

In summary, the evidence since  November 1, 2005 no longer 
reflects symptomatology of the type and degree contemplated 
for a 100 percent rating, nor does it reflect symptomatology 
of the type and degree contemplated for a 70 percent rating.  
Under these circumstances, the Board finds that the criteria 
for assignment of an initial rating in excess of 50 percent 
for PTSD, since  November 1, 2005,  are not met.  

3.  Each Period

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the Veteran's PTSD has  reflected  so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (as cited in the May 2007 SOC).  This 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating at each stage), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence Hence, the Board finds 
that the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board concludes that, while an 
initial 100 percent rating for PTSD, prior to November 1, 
2005 is warranted, a  rating in excess of 50 percent for this 
disability, since  November 1, 2005 must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  While 
the Board has applied the doctrine in reaching the decision 
to award the initial 100 percent rating prior to November 1, 
2005, as the   preponderance of the evidence is against 
assignment of a rating in excess of 50 percent for PTSD since 
that date, the doctrine is not applicable to this aspect of 
the appeal.  See 38 U.S.C. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2008).

As a 100 percent initial rating for PTSD, prior to November 
1, 2005, has been assigned elsewhere in this decision, the 
schedular rating for that period is not "less than total," 
and so the issue of entitlement to a TDIU with respect to 
that period has been rendered moot.  

Since November 1, 2005, the Veteran's service-connected 
disabilities consist solely of PTSD, which is rated as 50 
percent disabling.  Consequently, the Veteran does not meet 
the minimum percentage requirements under 38 C.F.R. § 
4.16(a).  

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when a  veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the Veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether a  veteran's service-
connected disability alone is of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a  
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a TDIU are not met.

The Board acknowledges that the Veteran he has not been 
employed at any time pertinent to this appeal, and that he 
has been found by SSA to be disabled.  However, as indicated 
above, unemployed does not mean unemployable.  Moreover, 
SSA's decision was based entirely on cardiovascular 
disability, which is not a service-connected disability-in 
particular, his service-connected PTSD.  Hence, SSA's 
disability finding is not considered probative of his claim 
for a TDIU.    
 
Moreover, as discussed above, findings on examination in 
November 2005 indicate that the Veteran was able to establish 
and maintain effective work and social relationships.  Such a 
finding-which appears to be consistent with Dr. Hoeper's 
latter treatment notes-clearly is inconsistent with a 
finding that his PTSD renders the Veteran unemployable.  

Thus, the objective evidence of record is not supportive of 
the Veteran's claim, and neither the Veteran nor his 
representative has presented or alluded to the existence of 
any medical or other objective evidence or opinion  that even 
suggests that the Veteran is, in fact, unemployable due to 
PTSD.

As the evidence fails to establish that the Veteran's 
service-connected PTSD precludes substantially gainful 
employment, the criteria for a TDIU are not met, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim for a TDIU, that doctrine is not 
applicable.  See 38 U.S.C. § 5107(b);38 C.F.R. § 3.102; 
Gilbert 1 Vet. App. at 53-56.  


ORDER

An initial rating of 100 percent for PTSD, prior to November 
1, 2005, is granted, subject to the legal authority governing 
the payment of compensation benefits.

A  rating in excess of 50 percent for PTSD, from November 1, 
2005, is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


